PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,259,498
Issue Date: March 01, 2022
Application No. 16/268,618
Filing or 371(c) Date: February 06, 2019
Attorney Docket No. ENAM F447U1 

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed January 13, 2022, to accept a delayed submission of certified copy of a foreign application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Scott T. Gray appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The requirement for a certified copy does not arise unless a proper claim for foreign priority is made. For an original application filed under 35 U.S.C. 111(a), the claim for foreign priority must identify the foreign application for which priority is claimed by specifying the application number, country (or intellectual property authority), day, month, and year of its filing. See 80 FR 60367 (October 6, 2015). The application data sheet, filed February 06, 2019, did not properly identify the correct filing date February 07, 2018 (emphasis added), in the application data sheet for the foreign application CN 201820223214.9.  The filing date in question was not corrected within the time period specified in 37 CFR 1.55(d)(1). As a result, a proper claim to the foreign priority to the foreign application CN 201820223214.9 has not been timely made.  In order to properly claim priority to the foreign application in question, a petition for late claim for priority under 37 CFR 1.55(e) is required. If a petition under 37 CFR 1.55(e) is filed, a further renewed petition under 37 CFR 1.55(f) is not required.

Therefore, the instant petition under 37 CFR 1.55(f) to accept delayed submission of a certified copy of the foreign application is DISMISSED.

A petition under 37 CFR 1.55(e) must be accompanied by:

(1) 	The priority claim under 35 U.S.C.119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

(2) 	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or ()) of this section applies;

(3) 	The petition fee set forth in § 1.17(m); and

(4) 	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Since the instant application has matured into a patent, petitioner may wish to consider filing a petition under 37 CFR 1.55(e) along with a request for a certificate of correction accompanied by the required fees, a proper statement of unintentional delay and a properly corrected ADS to correct the issue. See MPEP § 216.01. Petitioner should note that as such a petition would have a filing date that is beyond two (2) years from when the priority claim was due, an additional explanation for the extended delay needs to be included with the petition. The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed priority claim was unintentional where the petition to accept such priority claim was filed more than two years after the date the priority claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

There are three periods of delay the petitioner must address in a statement of additional
explanation for the extended delay:

The first period of delay is the delay between when the benefit/priority claim was due and when the benefit/priority claim was filed;

The second period of delay is the delay in filing the initial petition;

The third period of delay is the delay in filing a grantable petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, 
JoAnne Burke at (571) 272-4584.  

	
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions